


110 HR 5576 IH: Veteran Claims Backlog Reduction Act

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5576
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2008
			Mr. Buyer (for
			 himself and Mr. Lamborn) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to make certain
		  improvements in the claims processing of the Department of Veterans Affairs,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veteran Claims Backlog Reduction Act
			 of 2008.
		2.References to
			 title 38, United States CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of title 38, United
			 States Code.
		3.Assistance in
			 providing notice and assistance to claimants required as a condition of
			 recognition as agent or attorney
			(a)AssistanceChapter 59 is amended—
				(1)in
			 section 5902(b)—
					(A)in paragraph (1),
			 by striking and at the end;
					(B)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(3)unless such individual has certified to the
				Secretary that the individual will assist the Secretary in complying with the
				Secretary’s obligations under sections 5103(a) and 5103A of this
				title.
							;
				and
					(2)in section
			 5903(a)—
					(A)in paragraph (1),
			 by striking and at the end;
					(B)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(3)such individual has certified to the
				Secretary that the individual will assist the Secretary in complying with the
				Secretary’s obligations under sections 5103(a) and 5103A of this
				title.
							.
					(b)Training for
			 recognized representatives of organizationsSection 5902 is amended by adding at the
			 end the following new subsection:
				
					(e)The Secretary shall establish a training
				program to provide training to individuals recognized under this section.
				Training provided pursuant to this subsection shall include a
				certification.
					.
			(c)Treatment of
			 certain claims
				(1)In
			 generalSubchapter I of chapter 51 is amended by adding at the
			 end the following new section:
					
						5109C.Treatment of
				certain claims
							(a)Treatment of
				fully developed claimsIn the
				case of a claim submitted to the Secretary that is certified as fully developed
				by the veteran submitting the claim and by a representative of an organization
				recognized under section 5902 of this title who is a graduate of the training
				academy established under subsection (e) of that section, the Secretary shall
				consider the claim to be fully developed and shall evaluate the claim based on
				the evidence provided.
							(b)Presumption
				rebuttableWhere there is
				affirmative evidence that a claim certified as fully developed under subsection
				(a) is not fully developed, the Secretary may take such actions with respect to
				such claim as the Secretary determines are necessary to fully develop the
				claim.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end of the items relating to subchapter I the
			 following new item:
					
						
							5109C. Treatment of certain
				claims.
						
						.
				4.Quality control
			 assessment for regional offices of Veterans Benefits Administration
			(a)Establishment of
			 systemChapter 7 is amended by adding at the end the following
			 new section:
				
					713.Veterans
				Benefits Administration quality control assessment
						(a)Assessment
				requiredAt least once each fiscal year the Secretary shall
				conduct a quality control assessment of one percent of the ratings specialists
				and veterans service representatives employed by the Veterans Benefits
				Administration. In conducting each such assessment, the Secretary shall study a
				statistically valid sample of the employee’s work and review the quality of
				that work.
						(b)Annual
				reportNot later than 90 days after the last day of a fiscal
				year, the Secretary shall submit to Congress a report on the assessments
				conducted under this section during that fiscal
				year.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
				
					
						713. Veterans Benefits Administration
				quality control
				assessment.
					
					.
			5.Electronic
			 processing of claims for benefits administered by Secretary of Veterans
			 Affairs
			(a)Electronic
			 processing of claimsSubtitle I of chapter 51, as amended by
			 section 251(c), is further amended by adding at the end the following new
			 section:
				
					5109D.Electronic
				processing of claims
						(a)System
				requiredThe Secretary shall
				carry out a two-year pilot program under which the Secretary shall develop and
				maintain a system for processing claims for disability compensation under this
				title using rules-based technology. Such system shall use medical and military
				service data to generate recommendations with respect to disability
				ratings.
						(b)Quarterly
				reportsFor the period during which the Secretary carries out the
				pilot program under subsection (a), the Secretary shall submit to the
				Committees on Veterans’ Affairs of the Senate and House of Representatives
				quarterly reports on the pilot
				program.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter,
			 as so amended, is further amended by adding at the end the following new
			 item:
				
					
						5109D. Electronic processing of
				claims.
					
					.
			6.Treatment of
			 beneficiary of veteran’s accrued benefits as claimant for purposes of
			 incomplete claims as of death of veteran
			(a)In
			 generalSection 5102 is
			 amended by added at the end the following new subsection:
				
					(d)Treatment of
				beneficiaries as claimants on death of veteransIf a veteran who
				is a claimant dies before completing the submission of a claim for any benefit
				under a law administered by the Secretary, the person who would receive any
				accrued benefits due to the veteran under section 5121(a)(2) of this title
				shall be treated as the claimant for the purposes of completing the submission
				of the claim, except that such person may only submit new evidence in support
				of the claim during the 60-day period beginning on the death of the
				veteran.
					.
			(b)Effective
			 dateSubsection (d) of section 5102 of title 38, United States
			 Code, shall apply with respect to the claim of any veteran who dies on or after
			 the date of the enactment of this Act.
			7.Evaluation of
			 training and assessment programs for employees of Veterans Benefits
			 Administration
			(a)Evaluation
			 requiredThe Secretary of Veterans Affairs shall enter into a
			 contract with a private entity with experience evaluating quality assurance and
			 benefits programs under which that entity shall—
				(1)conduct an
			 evaluation of the items required to be included in the annual report of the
			 Secretary under section 7734 of title 38, United States Code, that were
			 included in the last such report submitted before the date of the enactment of
			 this Act, that relate to the training and performance assessment programs of
			 the Department of Veterans Affairs for employees of the Veterans Benefits
			 Administration who are responsible for matters relating to compensation or
			 pension benefits under the laws administered by the Secretary; and
				(2)not later than 180
			 days after the date of the enactment of this Act, submit to the Secretary the
			 results of such evaluation.
				(b)Submission of
			 results to CongressThe
			 Secretary shall include the results of the evaluation required under subsection
			 (a) with the first annual report required to be submitted to Congress under
			 section 529 of title 38, United States Code, submitted after the date on which
			 the Secretary receives such results.
			(c)ReportNot
			 later than 180 days after the date on which the Secretary submits the report
			 referred to in subsection (b), the Secretary shall submit to Congress a report
			 on any actions the Secretary has taken or plans to take in response to the
			 results of the evaluation required under subsection (a).
			8.Electronic
			 monitoring of claim status
			(a)Mechanism for
			 electronic monitoring requiredSubchapter I of chapter 51 is amended by
			 inserting after section 5101 the following new section:
				
					5101A.Electronic
				monitoring of claim status
						(a)Monitoring of
				claim statusThe Secretary
				shall make available, on the Internet website of the Department, a mechanism
				that can be used by a claimant to check on the status of any claim submitted by
				that claimant. Such mechanism shall provide to the claimant—
							(1)if a decision has
				been reached with respect to such a claim, notice of the decision; or
							(2)if no such
				decision has been reached, notice of—
								(A)whether the
				application submitted by the claimant is complete;
								(B)whether the
				Secretary requires additional information or evidence to process the
				claim;
								(C)the estimated date
				on which a decision with respect to the claim is expected to be made;
				and
								(D)the stage at which
				the claim is being processed as of the date on which such status is
				checked.
								(b)Relationship to
				other notice requirementsMonitoring provided pursuant to
				subsection (a) shall not satisfy the responsibility of the Secretary to provide
				notice under section 5102, 5103, or 5104 of this
				title.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 5101 the following
			 new item:
				
					
						5101A. Electronic monitoring of claim
				status.
					
					.
			9.Pilot program on
			 submittal of claims to any regional office of the Department of Veterans
			 Affairs
			(a)Pilot program
			 requiredThe Secretary of
			 Veterans Affairs shall carry out a two-year pilot program under which the
			 Secretary shall permit a qualifying veteran filing a claim for benefits under a
			 law administered by the Secretary to submit such claim to any regional office
			 of the Department of Veterans Affairs. The Secretary shall promptly notify each
			 qualifying veteran of the opportunity to participate in the pilot
			 program.
			(b)Qualifying
			 veteransFor the purposes of the pilot program under subsection
			 (a), a qualifying veteran is a veteran who would, except as provided under the
			 pilot program, be required to submit a claim to one of five regional offices of
			 the Department selected by the Secretary based on below average
			 performance.
			(c)Reports
				(1)Interim
			 reportUpon the selection of the Secretary of five regional
			 offices for the purposes of subsection (b), the Secretary shall submit a report
			 to Congress that lists the offices selected and the Secretary’s rationale for
			 selecting such offices.
				(2)Final
			 reportNot later than 90 days after the completion of the pilot
			 program under subsection (a), the Secretary shall submit to Congress a final
			 report on the pilot program that contains the Secretary’s recommendations with
			 respect to the allocation of resources among the regional offices of the
			 Department.
				10.Executive
			 management fellowship program
			(a)Fellowship
			 programChapter 77 of title
			 38, United States Code is amended by adding at the end the following new
			 subchapter:
				
					IIIExecutive
				Management Fellowship Program
						7751.Executive
				Management Fellowship Program
							(a)Fellowship
				programThere is in the
				Department an Executive Management Fellowship Program. The purpose of the
				program shall be to provide eligible employees of the Veterans Benefits
				Administration with training and experience in the private sector.
							(b)Fellowship(1)A fellowship provided
				under this section is a one-year fellowship during which the eligible employee
				who is the recipient of the fellowship shall receive training at a
				private-sector entity that is engaged in the administration and delivery of
				benefits.
								(2)The Secretary shall enter into such
				agreements with private-sector entities as are necessary to carry out this
				section.
								(c)Selection of
				recipientsIn August of each year, the Secretary shall select at
				least six and not more than 10 eligible employees to receive a fellowship under
				this section.
							(d)Eligible
				employees(1)For the purposes of this
				section, an eligible employee is an employee of the Veterans Benefits
				Administration who—
									(A)is
				compensated at a rate of basic pay not less than the minimum rate of basic pay
				payable for grade GS–14 of the General Schedule and not more than the minimum
				rate of basic pay payable to a member of the Senior Executive Service under
				section 5382 of title 5, United States Code;
									(B)enters into an agreement with the
				Secretary under subsection (e); and
									(C)submits to the Secretary an application
				containing such information and assurances as the Secretary may require.
									(2)For purposes of paragraph (1)(A), the
				term basic pay does not include any comparability payment under
				section 5304 of such title 5 or any other similar payment
								(e)AgreementsAn agreement between the Secretary and a
				recipient of a fellowship shall be in writing, shall be signed by the
				recipient, and shall include the following provisions:
								(1)The Secretary’s
				agreement—
									(A)to provide the
				recipient with a fellowship under this section; and
									(B)to afford the
				participant the opportunity for employment in the Veterans Benefits
				Administration (subject to the availability of appropriated funds for such
				purpose and other qualifications established in accordance with section 7402 of
				this title).
									(2)The recipient’s
				agreement—
									(A)to accept the
				fellowship;
									(B)after completion
				of the fellowship, to serve as a full-time employee in the Veterans Benefits
				Administration for at least two years as specified in the agreement; and
									(C)that, during the
				two-year period beginning on the last day of the fellowship, the recipient will
				not accept employment in the same industry as the industry of the private
				entity at which the recipient accepts the fellowship.
									(3)A provision that
				any financial obligation of the United States arising out of an agreement
				entered into under this chapter, and any obligation of the recipient which is
				conditioned on such agreement, is contingent upon funds being appropriated for
				educational assistance under this chapter.
								(4)A statement of the
				damages to which the United States is entitled under this chapter for the
				recipient’s breach of the agreement.
								(5)Such other terms
				as the Secretary determines are required to be included in the
				agreement.
								(f)Treatment of
				recipientsThe recipient of a fellowship under this section shall
				be considered an employee of the Department for all purposes, including for
				purposes of receiving a salary and benefits, and shall remain eligible for all
				promotion and incentive programs otherwise available to such an
				employee.
							(g)Report to
				CongressNot later than 60 days after completing a fellowship
				under this section, a recipient shall submit to the Committees on Veterans’
				Affairs of the Senate and House of Representatives a report on the fellowship.
				Each such report shall describe the duties of the recipient during the
				fellowship and any recommendations of the recipient for the application of
				industry processes, technologies, and best practices. A report submitted under
				this subsection shall not be reviewable by the Secretary before being submitted
				to the
				Committees.
							.
			(b)Deadline for
			 implementationNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall implement the
			 Executive Management Fellowship Program required under section 7751 of title
			 38, United States Code, as added by subsection (a).
			(c)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new items:
				
					
						III—Executive Management Fellowship
				Program
						7751. Executive Management Fellowship
				Program.
					
					.
			
